Citation Nr: 1119418	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  10-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central Health Care Network


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on August 10, 2009, at Siloam Springs Memorial Hospital in Siloam Springs, Arkansas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to February 2006.

This appeal to the Board of Veterans' Appeals (Board) is from November and December 2009 and February 2010 decisions of the Department of Veterans Affairs (VA) South Central Health Care Network.  Because this appeal concerns payment or reimbursement of unauthorized medical expenses (UME), the local VA medical center (VAMC) decided the claim and, therefore, is the agency of original jurisdiction (AOJ), rather than the local regional office (RO).

As support for this claim, however, the Veteran testified at a hearing at the RO in Indianapolis, Indiana, in February 2011 before the undersigned Veterans Law Judge of the Board, also commonly referred to as a Travel Board hearing.  
During the hearing the Veteran submitted additional evidence and waived his right to have the AOJ initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board is remanding the claim for further development and consideration.


REMAND

On August 10, 2009, the Veteran received treatment in the emergency room of Siloam Springs Memorial Hospital in Siloam Springs, Arkansas.  The medical reimbursement claim process was initiated shortly thereafter, in September 2009, by this private hospital.  The Veteran has pursued this ensuing appeal, indicating during his February 2011 hearing that his outstanding medical bills are $6,854 for the emergency room services and $499 for radiology, so a total of $7,353.  He contends that a VA facility was not feasibly available to him at the time in question, because the nearest VA hospital is about 40 miles from his home versus just 5 minutes for Siloam Springs Memorial Hospital, and that the severity of his service-connected migraine and hiatal hernia symptoms necessitated urgent care.

He also points out that it was in the early-morning hours, about 2 a.m., when he began experiencing severe pain, vomiting and diarrhea, so he did not have any real choice but to go to Siloam Springs Memorial Hospital rather than the VAMC.

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 17.52(a) (2010).  

The admission of an appellant to a non-VA hospital at the expense of VA, however, must be authorized in advance.  38 C.F.R. § 17.54.  See also Malone v. Gober, 10 Vet. App. 539, 541 (1997) and General Counsel Opinion, VAOPGCCONCL 
1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.

When a Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him to be paid or reimbursed for the medical expenses incurred for the treatment, specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether he has an adjudicated service-connected disability.  

Under the former 38 U.S.C.A. § 1728, in order to be entitled to payment or reimbursement of medical expenses incurred at a private or public hospital not operated by VA, there must be a showing that three criteria are met:
(a) the care and services rendered were either:  (1) for an adjudicated service-connected disability, or (2) for a non-service- connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); and 
(b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 
(c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4123 (2008) amended 38 U.S.C. § 1728(a).  The amendment added § 1728(c), stating that in this section, the term "emergency treatment" has the meaning given such term in section 1725(f)(1) of this title.  The former standard under § 1728(a) was "such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health."  

Under § 1725(f)(1), "emergency treatment" means medical care or services furnished, in the judgment of the Secretary:
(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; 
(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and 
(C) until such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, as further defined by the statute.


Thus, the definition of "emergency treatment" is now the same under 38 U.S.C. § 1728 and § 1725.  Additionally, the amending law did not indicate a specific effective or applicability date for this change, so a discussion of such may be necessary.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 2003); and VAOPGCPREC 3-2000 (Apr. 10, 2000); 

Here, there are two service-connected disabilities, migraines (rated as 10-percent disabling) and hiatal hernia (30 percent).  And, as mentioned, it is these disabilities for which the Veteran contends he received the private emergency medical treatment at issue.  There also is indication he is participating in a Chapter 31 vocational rehabilitation program.  Therefore, it appears the appropriate line of consideration for payment or reimbursement of these unpaid medical expenses necessarily falls under the statutory authority of 38 U.S.C.A. § 1728.  

Additional development of the claim is needed before deciding the appeal, however.  The claim was denied because the AOJ determined that, at the time of his emergency treatment at issue in August 2009, the Veteran had received unauthorized medical services from a private emergency treatment provider even though VA facilities were feasibly available.  The AOJ appears to rely on a clinical review by a VA physician in January 2010, who found that VA facilities were feasibly available to the Veteran.  But, for the reasons mentioned, he is disputing this notion.

Before making this determination, though, there may be VA treatment records possibly supporting the Veteran's claim that need to be obtained and considered.  VA's duty to assist includes obtaining relevant records from a Federal department or agency, if available.  38 C.F.R. § 3.159(c)(2) (2010).  Here, unfortunately, it does not appear that his VA medical records have been officially requested, especially concerning his two service-connected disabilities of migraines and hiatal hernia.  Indeed, he contends that his wife called the local VA hospital to seek advice on his illness on August 10, 2009, but was told to go to the nearest emergency room due to the urgency of his situation.  It therefore is possible that VA treatment records may contain some documentation of such a phone call conversation or even prior authorization for emergency treatment outside of VA's healthcare system.  But having said that, payments from the Federal Treasury must be authorized by statute, so government employees may not make obligations that were beyond the scope authorized by statute.  Zimick, 11 Vet. App. at 50 (citing Malone, 10 Vet. App. at 543) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).  Nevertheless, VA needs to try and obtain any such documentary records before deciding this appeal, as part of the duty to assist the Veteran with this claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

Moreover, it is not altogether clear whether the AOJ obtained all of the relevant treatment records from Siloam Springs Memorial Hospital.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  So, on remand, the AOJ or Appeals Management Center (AMC) should attempt to obtain any outstanding, relevant treatment records from Siloam Springs Memorial Hospital.  If the AOJ or AMC learns these records do not exist, then it must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also must be apprised of these efforts and notified of any inability to obtain these additional records.  38 C.F.R. § 3.159(e)(1).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to assist in the search for his VA treatment records by specifying the dates, locations, and providers of this treatment at VA facilities.  After allowing an appropriate time for response, contact the South Central VA Health Care Network, as well as all facilities he identifies, to obtain all of his available treatment records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Also ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Siloam Springs Memorial Hospital in Siloam Springs, Arkansas.  As well, ask the Veteran to assist in obtaining any additional records by clarifying the relevant dates of treatment, names of the treating physicians, phone numbers and addresses, or by himself providing these treatment records if, for example, he has them in his personal possession.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2010).


3.  Then readjudicate the Veteran's claim in light of all additional evidence obtained.  If the claim continues to be denied, send him a supplemental statement of the case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



	                  _________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



